DETAILED ACTION
The application of Xavier et al., for a “Health checks for infusion pump communications” filed on July 15, 2019 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on September 18, 2019, January 16, 2020, and February 12, 2021 have been considered.
Claims 1-20 are presented for examination. 
Claims 9 and 18 are rejected under 35 USC § 112.

Claims 1-20 are rejected under 35 USC § 102.

Claim 2 is objected to for containing minor informalities.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggest changing the title to “Health checks for infusion pump communications components” or “Health checks for infusion pump communications systems”. 
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, lines 2-3, “predetermined number parameters” should be changed to “predetermined number of parameters”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 18, recite the limitation “wherein the server is further configured to automatically cause a reboot based on the analysis”.  It is unclear what is rebooted by the server. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kamen et al. (U.S. PGPUB 20140180711). 

Software updates 34 may also be sent to the device gateway 40 to update the medical devices”) and drug library updates from a server ([0119], “the method may further comprise the device gateway periodically checking for updates to the drug library file”) and to communicate the operational software updates and drug library updates to a plurality of infusion pumps ([0073], “medical device may be an infusion pump”) that deliver medication to one or more patients within a clinical environment ([0070]), the apparatus further configured to determine communication performance quality of the apparatus, the apparatus comprising:
a processor comprising computing hardware; and a memory storing instructions that, when executed by the processor (Fig. 1), configure the apparatus to:
monitor a plurality of parameters associated with one or more microservices, each microservice configured to determine functionality associated with operation of the apparatus ([0399], “The device manager 24 may provide a browser-based tool for IT managers and/or technicians 18 to monitor the health of the hardware, software and network resources used to support delivery of patient care. That is, the facility gateway 21 may be managed by a facility IT employee/contractor 18.”), each parameter associated with a respective microservice ([1029], “In response to the required check-in message, the Executive Process 4014 may return various system status items to processes that checked-in. The system status items may be the status of one or more components of the medical device and/or errors. The system status items may include, but are not limited to: battery status, WiFi connection status, device gateway connection status, device status (Idle, Infusion Running, Diagnostic Mode, Error, etc.), technical error indications, and engineering log levels”);
determine that at least one parameter exceeds a threshold ([1015], “If messages are expected on a consistent schedule, the receiver process or task can detect a failure if a message does not arrive on time”) and ([0447], “predetermined threshold”);
determine that messages transmitted to the server within a first time period exclude an indication that the at least one parameter exceeds the threshold ([1015], “Asynchronous messages 4000 are used to `push` information to the destination task or process. The sender process or task does not get confirmation of message delivery. Data delivered in this manner is typically repetitive in nature. If messages are expected on a consistent schedule, the receiver process or task can detect a failure if a message does not arrive on time.”) and ([1016] and [1028]);
format a message including an indication that the at least one parameter exceeds the threshold ([1051], “Network and Gateway operational states may be reported periodically to the Executive Process 4014. The Executive Process 4014 may distribute this information for display to the user.”); and
transmit the formatted message to the server and reset at least one respective microservice associated with the at least one parameter ([1028], “Failure to `check in` at the required interval may be detected by the Executive Process 4014. Upon detection of a failed subsystem, the Executive Process 4014 may take remedial action of either: do nothing, declaring an alarm, or restarting the failed process.”).

Failure to `check in` at the required interval may be detected by the Executive Process 4014. Upon detection of a failed subsystem, the Executive Process 4014 may take remedial action of either: do nothing, declaring an alarm, or restarting the failed process.”) and ([1029], “In response to the required check-in message, the Executive Process 4014 may return various system status items to processes that checked-in. The system status items may be the status of one or more components of the medical device and/or errors. The system status items may include, but are not limited to: battery status, WiFi connection status, device gateway connection status, device status (Idle, Infusion Running, Diagnostic Mode, Error, etc.), technical error indications, and engineering log levels”).

As per claims 3 and 12, Kamen discloses the plurality of parameters include at least one of a queue size ([0434]), latency ([0426], “latency information”), memory size, disk space, an indication of a number of connected devices, or CPU time ([0473]).

As per claims 4 and 13, Kamen discloses each microservice of the one or more microservices is configured to create containers of unstructured data associated with a monitored parameter of the plurality of parameters ([0425]-[0426]).

As per claims 5 and 14, Kamen discloses the server is configured to receive a request from a user for a status of the apparatus ([0395], “Biomed technicians 19 may use their browser to access the device manager 19 and request device status reports of a device of the devices 26”).

As per claims 6 and 15, Kamen discloses the server is configured to receive a request from a user for a status of the apparatus, and in response to receiving the request, transmit over the network to the apparatus, a request for status of at least one parameter of the plurality of parameters ([0395]-[0399] and [1029]).

As per claims 7 and 16, Kamen discloses the server is configured to receive and analyze the transmitted message ([1028]-[1029]).

As per claims 8 and 17, Kamen discloses the server is further configured to report the analysis to a user ([0395], “Biomed technicians 19 may use their browser to access the device manager 19 and request device status reports of a device of the devices 26. The UI of the device manager 24 may command the biomed server to access the database and generate HTML/JS pages for browser display to the biomed technician 19.”) and ([1051], “Network and Gateway operational states may be reported periodically to the Executive Process 4014. The Executive Process 4014 may distribute this information for display to the user.”).

As per claims 9 and 18, Kamen discloses the server is further configured to automatically cause a reboot based on the analysis ([1028], “Failure to `check in` at the required interval may be detected by the Executive Process 4014. Upon detection of a failed subsystem, the Executive Process 4014 may take remedial action of either: do nothing, declaring an alarm, or restarting the failed process.”).

As per claims 10 and 19, Kamen discloses the server is configured to cause the at least one respective microservice to reset ([1028], “Failure to `check in` at the required interval may be detected by the Executive Process 4014. Upon detection of a failed subsystem, the Executive Process 4014 may take remedial action of either: do nothing, declaring an alarm, or restarting the failed process.”).

As per claim 20, Kamen discloses the apparatus is configured to cause the at least one respective microservice to reset ([1028], “Failure to `check in` at the required interval may be detected by the Executive Process 4014. Upon detection of a failed subsystem, the Executive Process 4014 may take remedial action of either: do nothing, declaring an alarm, or restarting the failed process.”).
Related Prior Art


Kohlbrecher et al. (U.S. PGPUB 20150134265) discloses a monitoring software component that is configured to monitor a number of messages between a number of medical devices and the processing unit, to process performance parameters to generate an overall performance index, and to generate an output that is viewable by a user (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113